Detailed Action
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
  
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 04/07/2021 has been entered.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action: (FP 7.20)
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

4.	Claims 1, 3-4 and 9 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Jung (US 20190043420 A1) in view of Bahuguna (US 7834988 B2) and in view of Li (US 20200117878 A1). 

Regarding claim 1, Jung (e.g., Figs. 1-2 and 10-11) discloses an under-screen fingerprint identification device comprising: 
a display element (display screen IS); 
an image sensing element (optical sensor PD) disposed below the display element (display screen IS); 
an optical lens (optical lens LZ; Figs. 10-11 and [0168]) disposed between the image sensing element (optical sensor PD) and the display element (display screen IS); and 
a band pass filter element (interference filter 270; Figs. 10-11 and [0150]) disposed between the image sensing element (optical sensor PD) and the display element (display screen IS), wherein an object (e.g., user finger) to be identified is disposed on the display element (display screen IS), an initial beam (light emitted from light emitting elements OD) is incident to the object (user finger) to be identified (e.g., Figs. 5-8), the object (user finger) to be identified reflects the initial beam (light emitted from light emitting elements OD) to generate a sensing beam (reflected light by user finger, which is detected by optical sensor PD), and the sensing beam is transmitted to the image sensing element (reflected light by user finger, which is detected by optical sensor PD) through the display element (display screen IS), the optical lens (optical lens 270), and the band pass filter element (interference filter 270).
Jung (e.g., Figs. 10-11) discloses the band pass filter is an interference filter (filter 270, [0150]). It is well known that the wavelength of the transmittance of a bandpass interference filter is given by the equation: 2 * n * d * cosθ = m * λ, where n is the refractive index, d is the optical thickness of the filter, θ is the angle of light incidence, m is the order (e.g., Figs. 3-8) discloses a fingerprint identification device comprising an image sensing element (optical imaging sensor 106) and a band pass filter element (interference filter 101), and wherein the band pass filter element has a passband, and the passband varies with an incidence angle of the sensing beam on the band pass filter element, wherein the passband shifts toward a shortwave wavelength as the incidence angle increases, and the passband shifts toward a longwave wavelength as the incidence angle decreases (col. 2, lines 29-32, and col. 2, lines 35-39; interference filter 101, the transmission characteristics vary as a function of the incident angle of light). Bahuguna (e.g., Figs. 3-8) further discloses the object (user finger) to be identified reflects a initial light beam to generate a sensing beam, and the sensing beam is transmitted to the image sensing element through the band pass filter element (e.g., Figs. 3-8 and col. 2, lines 39-62). Therefore, It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teaching from Bahuguna to the fingerprint identification device as taught by Jung. The 
Jung and Bahuguna do not disclose a casing disposed outside the display element and having a cavity; an optical lens disposed within the cavity of the casing. However, Li (e.g., Fig. 2) discloses a display device including a fingerprint sensor, the fingerprint sensor comprises a lens, a filter, and an imaging sensor. Li (e.g., Fig. 2) discloses a casing disposed outside the display element and having a cavity; an optical lens disposed within the cavity of the casing (Fig. 2). Both Jung and Li disclose an OLED display panel including a fingerprint sensor, and the fingerprint sensor comprises a lens, a filter, and an imaging sensor, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teaching from Li to the fingerprint identification device as taught by Jung in view of Bahuguna, which would provide an alternative design choice to incorporate fingerprint sensors under the display screens.
Regarding claim 3, Jung in view of Bahuguna and further in view of Li discloses the under-screen fingerprint identification device according to claim 1, Jung (e.g., Figs. 10-11) discloses wherein the band pass filter element (interference filter 270) is disposed between the image sensing element (optical sensor PD) and the optical lens (optical lens LZ). In addition, Li (Fig. 2) discloses the similar features as claimed.

Regarding claim 4, Jung in view of Bahuguna and further in view of Li discloses the under-screen fingerprint identification device according to claim 1, Jung (e.g., Figs. 10-11) discloses wherein the band pass filter element (interference filter 270) is (display screen IS) and the optical lens (optical lens LZ). In addition, Li (Fig. 2) discloses the similar features as claimed.

Regarding claim 9, Jung in view of Bahuguna and further in view of Li discloses the under-screen fingerprint identification device according to claim 1, Li (Fig. 2) discloses wherein the display element emits the initial beam (light emission from OLEDs of display screen). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teaching from Li to the fingerprint identification device as taught by Jung in view of Bahuguna for the same reason above.

5.	Claims 1, 3-4 and 9 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Jung (US 20190043420 A1) in view of Bahuguna (US 7834988 B2) and in view of Fan (US 20200019746 A1). 
Regarding claim 1, Jung (e.g., Figs. 1-2 and 10-11) discloses an under-screen fingerprint identification device comprising: 
a display element (display screen IS); 
an image sensing element (optical sensor PD) disposed below the display element (display screen IS); 
an optical lens (optical lens LZ; Figs. 10-11 and [0168]) disposed between the image sensing element (optical sensor PD) and the display element (display screen IS); and 
a band pass filter element (interference filter 270; Figs. 10-11 and [0150]) disposed between the image sensing element (optical sensor PD) and the display (display screen IS), wherein an object (e.g., user finger) to be identified is disposed on the display element (display screen IS), an initial beam (light emitted from light emitting elements OD) is incident to the object (user finger) to be identified (e.g., Figs. 5-8), the object (user finger) to be identified reflects the initial beam (light emitted from light emitting elements OD) to generate a sensing beam (reflected light by user finger, which is detected by optical sensor PD), and the sensing beam is transmitted to the image sensing element (reflected light by user finger, which is detected by optical sensor PD) through the display element (display screen IS), the optical lens (optical lens 270), and the band pass filter element (interference filter 270).
Jung (e.g., Figs. 10-11) discloses the band pass filter is an interference filter (filter 270, [0150]). It is well known that the wavelength of the transmittance of a bandpass interference filter is given by the equation: 2 * n * d * cosθ = m * λ, where n is the refractive index, d is the optical thickness of the filter, θ is the angle of light incidence, m is the order number of the interference, and λ is the transmittance wavelength. From the equation, it will be understood that the transmission characteristics of an interference filter vary as a function of the incident angle of light. Therefore, the passband of the interference filter as taught by Jung varies with an incidence angle of the sensing beam on the band pass filter element, wherein the passband shifts toward a shortwave wavelength as the incidence angle increases, and the passband shifts toward a longwave wavelength as the incidence angle decreases. In another word, the optical characteristics as claimed in claim 1 is a well known characteristics of the interference filter. The examiner further cites Bahuguna as a reference. Bahuguna (e.g., Figs. 3-8) discloses a fingerprint identification device comprising an image sensing element (optical imaging sensor 106) and a band pass (interference filter 101), and wherein the band pass filter element has a passband, and the passband varies with an incidence angle of the sensing beam on the band pass filter element, wherein the passband shifts toward a shortwave wavelength as the incidence angle increases, and the passband shifts toward a longwave wavelength as the incidence angle decreases (col. 2, lines 29-32, and col. 2, lines 35-39; interference filter 101, the transmission characteristics vary as a function of the incident angle of light). Bahuguna (e.g., Figs. 3-8) further discloses the object (user finger) to be identified reflects a initial light beam to generate a sensing beam, and the sensing beam is transmitted to the image sensing element through the band pass filter element (e.g., Figs. 3-8 and col. 2, lines 39-62). Therefore, It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teaching from Bahuguna to the fingerprint identification device as taught by Jung. The combination/motivation would be to improve image contrast and quality for fingerprint recognition.
Jung and Bahuguna do not disclose a casing disposed outside the display element and having a cavity; an optical lens disposed within the cavity of the casing. However, Fan (e.g., Fig. 1) discloses a display device including a fingerprint sensor, the fingerprint sensor comprises a lens M1, a filter F, and an imaging sensor S. Fan (e.g., Fig. 1) discloses a casing disposed outside the display element and having a cavity; an optical lens disposed within the cavity of the casing (Fig. 1). Both Jung and Fan disclose an OLED display panel including a fingerprint sensor, and the fingerprint sensor comprises a lens, a filter, and an imaging sensor, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teaching from Fan to the 

Regarding claim 3, Jung in view of Bahuguna and further in view of Fan discloses the under-screen fingerprint identification device according to claim 1, Jung (e.g., Figs. 10-11) discloses wherein the band pass filter element (interference filter 270) is disposed between the image sensing element (optical sensor PD) and the optical lens (optical lens LZ). In addition, Li (Fig. 2) discloses the similar features as claimed.

Regarding claim 4, Jung in view of Bahuguna and further in view of Fan discloses the under-screen fingerprint identification device according to claim 1, Jung (e.g., Figs. 10-11) discloses wherein the band pass filter element (interference filter 270) is disposed between the display element (display screen IS) and the optical lens (optical lens LZ). In addition, Li (Fig. 2) discloses the similar features as claimed.

Regarding claim 9, Jung in view of Bahuguna and further in view of Fan discloses the under-screen fingerprint identification device according to claim 1, Fan (Fig. 1) discloses wherein the display element emits the initial beam (light emission from OLEDs of display screen D). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teaching from Fan to the fingerprint identification device as taught by Jung in view of Bahuguna for the same reason above.
	
Response to Arguments
6.	Applicant’s arguments have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. In view of amendments, the references of Li (US 20200117878 A1) and Fan (US 20200019746 A1) have been used for new ground rejection.  

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on Monday-Thursday 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.